On February 2, 1979 the court entered judgment for plaintiffs as listed below:
1. Lyle H. Johnson — the sum of $23,482.65, plus interest at $16.52 per day after November 30, 1978, until judgment is paid.
2. Felix Motacek — the sum of $128,482.65, plus interest at $16.52 per day after November 30, 1978, until judgment is paid.
3. Alvin S. Hanzlik — the sum of $141,798.25, plus interest at $18.23 per day after November 30, 1978, until judgment is paid.
4. Curtis Snowdon and the Estate of Donald E. Snow-don — the sum of $590,138.82, plus interest át $75.85 per day after November 30, 1978, until judgment is paid.
5. Waymond V. and Jenelle M. Hanzlik — the sum of $185,756.24, plus interest at $23.88 per day after November 30, 1978, until judgment is paid.
6. Dorothy Swanson — the sum of $169,204.32, plus interest at $21.75 per day after November 30, 1978, until judgment is paid.